Name: Council Regulation (EC) No 2801/95 of 29 November 1995 amending Regulation No 79/65/EEC setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community
 Type: Regulation
 Subject Matter: farming systems;  Europe
 Date Published: nan

 Avis juridique important|31995R2801Council Regulation (EC) No 2801/95 of 29 November 1995 amending Regulation No 79/65/EEC setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community Official Journal L 291 , 06/12/1995 P. 0003 - 0004COUNCIL REGULATION (EC) No 2801/95 of 29 November 1995 amending Regulation No 79/65/EEC setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic CommunityTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community (2) lays down for certain Member States the number of returning holdings in the field of survey; Whereas the field of survey of the data network must comprise all agricultural holdings of a certain economic size, irrespective of any outside work the operator may engage in; whereas this field should be re-examined periodically in the light of new Farm Structure Survey data; Whereas returning holdings must be selected in accordance with the rules laid down in the context of a selection plan aimed at obtaining a representative accounting sample of the field of survey; whereas the number of holdings required to provide a representative sample should be examined following analysis of recent field of survey data; Whereas the detailed rules of application, in particular the threshold for the economic size and the number of returning holdings per division, are adopted under the Community Committee procedure; whereas technical criteria such as the appropriate sample size should be laid down in the detailed rules of application; whereas, in order to ensure a uniform approach, the number of returning holdings should be fixed under that procedure for all Member States; Whereas, following the accession of Austria, Finland and Sweden to the European Union, the Annex to Regulation No 79/65/EEC should be supplemented by the list of divisions for these Member States, HAS ADOPTED THIS REGULATION: Article 1 1. Article 4 of Regulation No 79/65/EEC shall be replaced by the following text: 'Article 4 1. The field of survey referred to in Article 1 (2) (a) shall cover the agricultural holdings having an economic size equal to, or greater than, a threshold expressed in European size units (ESU), as defined in the Community typology. 2. To qualify as a returning holding, an agricultural holding shall: (a) have an economic size equal to, or greater than, a threshold to be determined in accordance with paragraph 1; (b) be farmed by a farmer holding accounts or willing and able to keep farm accounts and willing to allow the accountancy data from his holding to be made available to the Commission; (c) be representative, together with the other holdings and at the level of each division, of the field of survey. 3. The maximum number of returning holdings shall be 80 000 for the Community. 4. Detailed rules for the application of this Article, and in particular the threshold for the economic size and the number of returning holdings per division, shall be adopted in accordance with the procedure laid down in Article 19.` 2. The Annex to Regulation No 79/65/EEC shall be supplemented by the text appearing in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 1995. For the Council The President L. ATIENZA SERNA ANNEX >TABLE>